Opinion by
Flood, J.,
Because of her pregnancy, the applicant left her employment after the effective date of the Amendment of December ,17, 1959, P. L. 1893, §8, to the Unemployment Compensation Act, 43 PS §802(b) (1).
Whatever might have been the applicant’s status prior to the 1959 Amendment (Cf. Flannick Unemployment Compensation Case, 168 Pa. Superior Ct. 606, 82 A. 2d 671 (1951)), the amendment specifically provides that “a voluntary leaving work because of pregnancy, whether or not the employer is able to provide other work, shall be deemed not a cause of a necessitous and compelling nature”. Therefore, under the provision of Section 402(b) (1), as amended in 1959, she is ineligible for compensation because her unemployment is due to her leaving work without “cause of a necessitous and compelling nature”, as the amended act now limits that phrase.
*623Her own testimony before the referee was that she did not ask for leave of absence, bnt resigned because of her pregnancy.
Decision affirmed.